Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00913-CV

                               IN THE INTEREST OF L.T.D.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-01371
                        Honorable Janet P. Littlejohn, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, the parties’ joint motion to dismiss is
GRANTED and this appeal is DISMISSED.

       Costs are assessed against the party that incurred them.

       SIGNED April 9, 2014.


                                                _________________________________
                                                Sandee Bryan Marion, Justice